Willson, Judge.
This conviction is for the theft of one barrel of lime of the value of $2. The punishment assessed and adjudged against the defendant is a fine of $1. Theft of property under the value of $20 is punishable “ by imprisonment in the county jail not exceeding one year, during which time the prisoner may be put to hard work, and by fine not exceeding $500, or by such imprisonment without fine.” (Penal Code, art. J36.)
Both imprisonment and fine may be imposed, or imprisonment alone may be imposed; but fine without imprisonment is a punish*8ment for this offense not prescribed or authorized by law. Therefore the verdict in this case is contrary to law, and cannot support the conviction. (Fowler v. The State, 9 Texas Ct. App., 149; Sager v. The State, 11 Texas Ct. App., 110.)
Hone of the objections to the conviction raised by the defendant’s assignments of error are well taken. The judgment is reversed and the cause is remanded.

Reversed and remanded.

[Opinion delivered April 11, 1885.]